Citation Nr: 1107528	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  06-24 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to a disability rating in excess of 20 percent for 
a back disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1986 to August 1990 
and February 1991 to July 1995.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in December 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. The rating decision determined that the 
Veteran was entitled to a disability rating  of 20 percent for a 
back disability, effective June 18, 2004. However, as the grant 
during the pendency of this appeal does not represent a total 
grant of benefits sought on appeal, the claim for increase 
remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

These claims were the subject of a March 2009 Board remand.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that 
bilateral hearing loss is etiologically related to military 
service. 

2. The preponderance of the evidence is against a finding that 
the Veteran's forward flexion is limited to 15 degrees, that he 
experiences favorable anklyosis of the entire cervical spine, 
that he has incapacitating episodes due to his back disability, 
or that his back disability is accompanied by compensable 
neurological symptoms. 


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.385 (2010). 

2. The criteria for a disability rating for a back disability in 
excess of 20 percent are not met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.71a, Diagnostic Code 5237 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply. This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.") and 
the Court of Appeals for Veterans Claims (as noted by citations 
to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration. Its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) 
(implementing the cited statute); see also Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56-57 (1990) (holding that the Board's statement of 
reasons and bases for its findings and conclusions on all 
material facts and law presented on the record must be sufficient 
to enable the claimant to understand the precise basis for the 
Board's decision, as well as to facilitate review of the decision 
by courts of competent appellate jurisdiction, and that the Board 
must also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) requires VA to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2010). It also requires VA to assist the 
Veteran in obtaining evidence necessary to substantiate a claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran's claim for an increased rating for a back disability 
is a "downstream issue" from entitlement to service connection. 
Therefore, further notice is not required. See VAOPGCPREC 8-2003 
(Dec. 22, 2003); Dingess, 19 Vet. App. at 491.

VA has complied with its duty to notify the Veteran for his claim 
of entitlement to service connection for bilateral hearing loss. 
The Veteran filed a claim for hearing loss in October 1995. The 
RO issued a final denial for this claim in August 1996. In June 
2004, the Veteran filed a claim to reopen for "bilateral ears." 
In February 2005, VA determined that the Veteran intended to file 
a claim to reopen for entitlement to service connection for 
bilateral hearing loss. In August 2005, VA sent the Veteran a 
VCAA notice letter indicating how to substantiate both a claim to 
reopen and the underlying claim. See Kent v. Nicholson, 20 Vet. 
App. 1 (2006). This letter also contained information about what 
evidence VA was responsible for gathering. In December 2005, the 
RO denied the claim to reopen. The Veteran appealed. In July and 
October 2008 notice letters, the Veteran was informed as to how 
VA determines a disability rating and effective date. See 
Dingess, 19 Vet. App. at 486. The Board reopened the Veteran's 
claim in a March 2009 Board remand. The Veteran received notice 
of further evidence he could submit to substantiate his claim in 
May 2009.  

VA has also complied with its duty to assist the Veteran in 
gathering evidence to substantiate his claim for bilateral 
hearing loss. All service treatment records are associated with 
the claims folder along with all authorized and available private 
treatment records. The Veteran has received a number of VA 
examinations to determine the nature and etiology of his current 
bilateral hearing loss, including an examination with an ears, 
nose, and throat specialist in September 2010, as required by a 
March 2009 Board remand. This examination, in combination with 
October 2009 and October 2010 audiological examinations measuring 
current hearing levels, is adequate for rating purposes because 
it provides medical rationales for all opinions stated and 
includes a thorough review of all evidence of record. 

VA has complied with its duty to assist the Veteran in gathering 
evidence to substantiate his claim for a disability rating in 
excess of 20 percent for a back disability. All relevant records 
have been gathered. The Veteran attended a current VA examination 
in May 2009 which is adequate for rating purposes and offers a 
clear view of the Veteran's current level of disability, 
including that he is currently employed. See Rice v. Shinseki, 22 
Vet. App. 447 (2009).

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained. Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim. See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 


Entitlement to Service Connection for Bilateral Hearing 
Loss

The Board denies the Veteran's claim for entitlement to service 
connection for bilateral hearing loss because the preponderance 
of the evidence is against the claim. The evidence indicates that 
the Veteran did not have permanent bilateral hearing loss that 
began during service or within one year of discharge from 
service. See 38 C.F.R. §§  3.303, 3.304, 3.307, 3.309. Medical 
evidence also clearly shows that any preexisting hearing loss did 
not worsen during military service; rather, it improved. See 
38 C.F.R. § 3.306. 
 
The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Generally, in order for a veteran to prevail on the merits for a 
service-connection claim, the Board must find (1) medical 
evidence of current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Certain chronic disabilities, to include organic diseases of the 
nervous system, which may include some types of hearing loss, are 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service. 38 C.F.R. §§ 3.307, 3.309(a) (2010). 

Even if the disease is not diagnosed during the presumptive 
period, a veteran can still receive presumptive service 
connection by showing, through acceptable medical or lay 
evidence, characteristic manifestations of the disease to the 
required degree during the presumptive period, followed without 
unreasonable time lapse by definite diagnosis. Symptomatology 
shown in the prescribed period may have no particular 
significance when first observed, but in the light of subsequent 
developments it may gain considerable significance. Cases in 
which a chronic condition is shown to exist within a short time 
following the applicable presumptive period, but without evidence 
of manifestations within the period, should be developed to 
determine whether there was symptomatology which in retrospect 
may be identified and evaluated as manifestation of the chronic 
disease to the required degree. 38 C.F.R. § 3.307(c).

A veteran is presumed in sound condition except for defects noted 
when examined and accepted for service. Clear and unmistakable 
evidence that the disability existed prior to service and was not 
aggravated by service will rebut the presumption of soundness. 38 
U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003. A pre-existing 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease. 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306. In VAOGCPREC 3-
2003, VA's General Counsel determined that 38 U.S.C.A. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation to rebut the presumption of sound condition. See 
Wagner v. Principi, 370 F. 3d 1089, 1094 (Fed. Cir. 2004) 
(determining that Congress intended that VA convert aggravation 
claims into service-connection claims when VA fails to overcome 
the presumption of soundness); Cotant v. Principi, 17 Vet. App. 
116, 131 (2003) (determining that a VA examiner's equivocal 
opinion that a disability may have increased in service when the 
record contained opposing evidence was not "clear and convincing 
evidence" of aggravation). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.

The Court of Appeals for Veterans Claims has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss. Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL 
DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. 
eds., 1988)). When audiometric test results at a veteran's 
separation from service do not meet the regulatory requirements 
for establishing a "disability" at that time, he may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability is 
causally related to service. Hensley, 5 Vet. App. at 160.

The Veteran filed a claim for hearing loss in October 1995 after 
separating from service in July 1995. In his claim, the Veteran 
asserted that hearing loss began in 1987 and has worsened since.

At a January 1986 enlistment examination, the Veteran's hearing 
was recorded at the following levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40 db
40 db
30 db
35 db
40 db
LEFT
20 db
15 db
5 db
20 db
25 db

The Veteran had preexisting hearing loss, as defined by VA law, 
in the right ear and showed signs of diminished hearing in the 
left ear, though not substantial enough to constitute hearing 
loss for VA purposes. See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. 
at 160.

During his first period of service, the Veteran was treated for 
numerous ear infections. July 1986 records shows left ear pain 
with bilateral otitis media (middle ear infection) diagnosed, 
with a note of "Eustachian tube dysfunction." August and 
September 1986 treatment records indicate treatment for otitis 
media. January 1987 records show bilateral chronic otitis media 
with ear pain. A February 1987 treatment record indicates right-
sided hearing loss with occasional pain. In March and April 1987, 
treatment for recurrent otitis media was noted. In May 1987, 
drainage tubes were removed from the Veteran's ears. November and 
December 1987 records show treatment for ear pain beginning after 
a tube inserted in April 1987 fell out of the right ear. Similar 
ear symptoms were noted in January 1988.  

Just prior to separation from his first period of service, at a 
May 1990 audiogram, the Veteran's hearing reflected improvement 
in the right ear and similar results in the left ear and was 
recorded as:





HERTZ



500
1000
2000
3000
4000
RIGHT
20 db
30 db
20 db
20 db
20 db
LEFT
25 db
20 db
5 db
20 db
30 db

At a January 1991 examination, just prior to entrance into a 
second period of service in February 1991, the Veteran's hearing 
was recorded at the following levels, reflecting further 
improvement in both ears:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 db
15 db
5 db
25 db
30 db
LEFT
15 db
10 db
0 db
10 db
25 db

A January 1991 enlistment examination does not state that the 
Veteran had preexisting hearing loss or ear problems.

In March 1991, just after entrance in the second period of 
service, the Veteran's hearing was recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 db
30 db
20 db
25 db
15 db
LEFT
10 db
15 db
0 db
5 db
20 db

In July 1992, the Veteran's hearing was recorded again:




HERTZ



500
1000
2000
3000
4000
RIGHT
30 db
45 db
20 db
20 db
20 db
LEFT
10 db
15 db
0 db
5 db
20 db

In May 1993, the following levels were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
35 db
45 db
35 db
35 db
40 db
LEFT
25 db
30 db
15 db
35 db
50 db

The Veteran also experienced ear infections and related problems 
during his second period of service. An October 1992 treatment 
record shows plugged ears and tinnitus. In May and June 1993, 
plugged ears and a sinus headache were noted. In January 1994, a 
bilateral myringotomy with tube replacement was performed. In 
September 1994, defective hearing and ear pain was noted. Ear 
bleeding and fluid in the left ear was noted in July 1994. A 
February 1995 record indicates treatment for right ear pain and 
stuffiness. 

A March 1995 audiogram shows the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
50 db
30 db
30 db
15 db
25 db
LEFT
20 db
20 db
15 db
30 db
35 db

At a July 1995 separation examination from the Veteran's final 
period of service, the Veteran's hearing was recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45 db
50 db
30 db
40 db
35 db
LEFT
30 db
25 db
20 db
20 db
35 db

At this examination, it was noted that a right tube had been 
removed from the Veteran's ear since insertion in "December 
1993" (records indicate this occurred in January 1994) and that 
a left tube was still in place. Mild conductive hearing loss 
bilaterally was noted. "Right tympanogram consistent with 
[serous otitis media]. Left tympanogram suggest normal PE tube 
function." The examiner indicated that the Veteran's hearing 
would improve and was to be rechecked following proper treatment. 

Based on these in-service audiograms, the Board finds that, as 
defined by VA law, the Veteran had preexisting hearing loss in 
the right ear before entering his first period of service. See 
38 C.F.R. § 3.385. However, upon separation, audiogram results 
show clear and convincing evidence that this preexisting 
disability improved and did not worsen during service. See 38 
C.F.R. § 3.306; Wagner, 370 F.3d at 1094. No preexisting hearing 
loss, as defined under VA law, was present in the left ear at 
entrance into the first period of service. See 38 C.F.R. § 3.385. 
At entrance into the second period of service, no hearing loss, 
as defined under VA law, was present in either ear. See id. As 
such, the Board finds that the presumption of soundness applies. 
See 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.

Current audiogram readings indicate that the Veteran has current 
bilateral hearing loss as defined under VA law. See 38 C.F.R. 
§ 3.385. An October 2010 VA compensation and pension audiology 
examination indicates the following hearing levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
50 db
45 db
30 db
35 db
45 db
LEFT
15 db
15 db
10 db
25 db
50 db

Maryland CNC word list speech recognition scores were recorded at 
94 percent in both ears. See 38 C.F.R. § 3.385. The Veteran has a 
recorded hertz level higher than 40 decibels in each ear. See id.

The in-service medical evidence indicates that the Veteran 
incurred some temporary hearing loss during both periods of 
military service, which, both times, resided shortly after 
separation. The preponderance of the evidence is against a 
finding that any currently displayed hearing loss was incurred in 
service or is related to any incident of military service because 
the post-service record does not show chronicity and continuity 
of hearing loss symptoms, and medical opinion evidence indicates 
any current hearing loss is not due to military service. See 
Alemany, 9 Vet. App. at 519.

At an April 1996 VA compensation and pension examination, no 
hearing loss for VA purposes was found. Maryland CNC word 
recognition scores were 100 percent in both ears. Audiogram 
results were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 db
25 db
5 db
20 db
20 db
LEFT
5 db
10 db
0 db
5 db
20 db

At a March 2005 VA compensation and pension audiological 
examination, hearing loss for VA purposes was found in the right 
ear but not the left ear and levels were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50 db
45 db
25 db
25 db
30 db
LEFT
15 db
15 db
10 db
30 db
30 db

Maryland CNC word recognition test scores were 96 percent in the 
right ear and 100 percent in the left ear. The examiner stated 
that hearing loss in the left ear was not consistent with 
acoustic trauma, and that she could not determine the etiology of 
hearing loss in the right ear. She recommended review of the 
evidence and evaluation by an ears, nose, and throat specialist 
to determine the etiology of right-ear hearing loss. 

In June 2005, the Veteran attended a compensation and pension 
examination for "bilateral ear disease." The examiner diagnosed 
a life-long history of Eustachian tube dysfunction, requiring two 
sets of pressure equalization tubes placed in service. The 
examiner recommended placement of a right tube at that time.  

In November 2008, the Veteran attended a VA QTC audio examination 
for bilateral hearing loss. The examiner conducted a pure tone 
audiometry test, which produced the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
40 db
35 db
40 db
35 db
40 db
LEFT
35 db
20 db
15 db
30 db
50 db

The examiner also conducted a bone conduction study, which 
produced the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 db
15 db
35 db
25 db
35 db
LEFT
30 db
10 db
15 db
20 db
30 db

The examiner stated in his report that "an air conduction study 
is better than a bone conduction study to reflect the claimant's 
hearing loss." Maryland CNC speech recognition test scores were 
76 percent in the right ear and 92 percent in the left ear. The 
examiner stated that "[i]f treated, the problem will cause a 
change in the hearing threshold level because the hearing loss is 
conductive with tympanograms indicating negative effusion in the 
right ear and negative middle ear pressure in the left ear." The 
examiner opined that bilateral hearing loss at that time was not 
related to noise exposure as a boiler room technician during 
military service. As a rationale for this opinion, the examiner 
pointed to examinations indicating hearing within normal limits 
at separation from service and that noise exposure in a boiler 
room would not reach intensity levels to cause an acute middle 
ear trauma. 

In May and June 2009, the Veteran was again examined by a VA 
audiologist for compensation and pension purposes. At this 
examination, the following levels of hearing loss were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
50 db
45 db
30 db
35 db
45 db
LEFT
15 db
15 db
10 db
25 db
50 db

Maryland CNC speech recognition test scores of 94 percent were 
found in both ears. The audiologist did not opine as to the 
etiology of any hearing loss.

In September 2010, the Veteran received a VA compensation and 
pension examination with an ears, nose, and throat specialist, as 
required by a March 2009 Board remand. The specialist opined that 
the Veteran did not experience any permanently identifiable 
hearing loss due to military service. The specialist's report 
contains an adequate history of the Veteran's ear problems, 
including a note that he reviewed the claims file. The specialist 
stated that the evidence indicated the Veteran had experienced 
ear infections since he was a child, but that he did not incur 
any hearing loss due to his military service. The specialist said 
the Veteran received appropriate treatment for reversible hearing 
loss in service and that any current hearing loss was also 
entirely reversible and amenable to medical treatment. 

In reviewing the record, the Board must determine the value of 
all evidence submitted, including lay and medical 
evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006). The evaluation of evidence generally involves a three-step 
inquiry. First, the Board must determine whether the evidence 
comes from a "competent" source. Second, the Board must 
determine if the evidence is credible, or worthy of belief. Barr 
v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible). Third, the Board must 
weigh the probative value of the proffered evidence in light of 
the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159. Lay 
evidence may be competent and sufficient to establish a diagnosis 
of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., the condition is simple, for example, a 
broken leg);

(2) a layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding 
that a medical opinion was not required to prove a nexus between 
a service-connected mental disorder and a drowning that resulted 
in a Veteran's death, when the Veteran's widow claimed the 
Veteran committed suicide due to the service-connected mental 
disorder). 

In ascertaining the competency of lay evidence, the courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997). In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation." See, e.g., Barr v. Nicholson, 21 Vet. App. at 303 
(concerning varicose veins); see also Jandreau, 492 F.3d at 1372 
(a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 
(2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat 
feet). Laypersons have also been found to not be competent to 
provide evidence in more complex medical situations. See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning 
rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1) (2010). 

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value. In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

The Board finds the Veteran's contentions that he has experienced 
hearing loss since military service to be both competent and 
credible, as hearing loss can be observed by a lay person and the 
Veteran's assertions are consistent with the medical evidence of 
record. See Jandreau, 492 F.3d at 1372. However, the Veteran, as 
a layperson, is not competent to opine as to the etiology of his 
current hearing loss. See id. The medical opinion evidence of 
record all indicates that any current hearing loss was not 
incurred or aggravated in service or related to any incident of 
service. See 38 C.F.R. §§ 3.303, 3.304, 3.306. Because this 
medical evidence is consistent across the record and supported by 
a review of all available evidence and stated medical rationales, 
the Board finds it to be of significant probative value in 
deciding the Veteran's claim. See Caluza, 7 Vet. App. at 511-512. 
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for entitlement to 
service connection for bilateral hearing loss; therefore, the 
claim must be denied. See Alemany, 9 Vet. App. at 519.

Entitlement to an Increased Rating for a Back Disability

The Veteran seeks a disability rating in excess of 20 percent for 
a back disability because he asserts that his current rating does 
not adequately account for the amount of pain caused by his 
condition. (See May 2009 statement). The Board finds that the 
medical evidence of record does not support an increased rating 
under the applicable law.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4. The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).

The determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations. See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim 
is denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed. Id. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7 (2010).

Consideration must also be given to a longitudinal picture of the 
Veteran's disability to determine if the assignment of separate 
ratings for separate periods of time, a practice known as 
"staged" ratings, is warranted. See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When the upper or lower extremities, the back or abdominal wall, 
the eyes or ears, or the cardiovascular, digestive, or other 
system, or psyche are affected, evaluations are based on lack of 
usefulness of these parts or systems. 38 C.F.R. § 4.10. This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to other requested information, a full 
description of the effects of the disability upon the person's 
ordinary activity. Id; see also Deluca v. Brown, 8 Vet. App. 202 
(1995) (finding that the Board is required to consider the 
effects of pain and weakness when rating a service-connected 
disability on the basis of limitation of motion). 

Back disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243. The Veteran is rated under Diagnostic Code 
5237 for lumbosacral strain, which is controlled by the General 
Rating Formula for Diseases and Injuries of the Spine ("General 
Rating Formula"). The General Rating Formula provides that, 
"with or without symptoms such as pain . . . , stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease," a 100-percent evaluation is awarded for unfavorable 
ankylosis of the entire spine, and a 50-percent evaluation is 
awarded for unfavorable anklyosis of the entire thoracolumbar 
spine. A 40-percent evaluation is awarded for unfavorable 
anklyosis of the entire cervical spine, forward flexion of the 
thoracolumbular spine 30-degrees or less, or favorable anklyosis 
of the entire thoracolumbar spine. A 30-percent evaluation is 
awarded for forward flexion of the cervical spine 15 degrees or 
less, or favorable anklyosis of the entire cervical spine. A 20-
percent disability rating is awarded for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; the combined range of 
motion of the thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

Note 1 of the General Rating Formula states that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, must be rated separately under 
the appropriate diagnostic code. Additionally, the General Rating 
Formula indicates that any associated intervertebral disc 
syndrome may be rated either under the General Rating Formula or 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined. 

The Veteran filed a claim for increase in June 2004, indicating 
that his condition had worsened. 

An April 2005 VA compensation and pension examination report 
indicates the Veteran experienced flare-ups about twice a week, 
during which he experienced muscle spasm and was required to rest 
and take medications. The longest flare-up lasted several hours. 
The Veteran also reported numbness and tingling in the left leg 
during flare-ups, no bladder or bowel incontinence, and no 
erectile dysfunction. He reported he could walk on a regular day 
at work. The examiner noted, as required by Deluca, that the 
Veteran was able to do his daily activities but was limited in 
some exercise and recreational activities. See 8 Vet. App. at 
202. The Veteran reported he was working as an ironworker, that 
he had missed almost no work due to his back disability, and that 
he had experienced no incapacitating episodes in the last 12 
months. The examiner recorded "limitation of range of motion of 
about a [30-percent] decrease in range of motion" and an 
additional 20-percent limitation of range of motion with 
repetitive motion. The Board notes that flexion and other ranges 
of motion used to determine disability evaluations were not 
recorded at this examination.

VA medical center treatment records from June 2004 to July 2009 
show continued treatment for back pain. In April 2005, the 
Veteran was treated for a muscle spasm of the right upper back. 
In September 2006, acute lower back pain after lifting a 
refrigerator was noted. 

In September 2008, the Veteran attended a VA QTC examination. 
Similar findings were reported, though the Veteran reported 
severe pain with most physical activities, including walking and 
prolonged standing, which subsided with medication. The examiner 
noted normal gait and posture. Ranges of motion were recorded as 
follows: flexion to 90 degrees, extension to 30 degrees, right 
lateral flexion to 30 degrees, left lateral flexion to 30 
degrees, right rotation to 30 degrees, and left rotation to 30 
degrees. These ranges were all found to be normal. The examiner 
noted no additional limitation with repetitive motion. No 
scoliosis, lordosis, kyphosis, or intervertebral disc syndrome 
was found. No accompanying neurological symptoms were found. The 
examiner noted that diagnosed sacroilitis mildly affected the 
Veteran's ability to perform the usual occupational and daily 
living activities. See DeLuca, 8 Vet. App. at 202. The Board 
notes that the examination report indicates no military or 
civilian medical records were available for review at the time of 
this examination. 

A September 2008 diagnostic scan from a VA medical center 
indicates no significant abnormalities. 

In May 2009, the Veteran attended another VA compensation and 
pension examination. The Veteran reported progressive worsening 
of  his condition, that he continued to treat it with narcotics, 
and that he experienced right-leg numbness and tingling, 
especially with sitting or standing for prolonged periods. The 
Veteran reported he was still working despite his pain. The 
examiner found normal gait, no abnormal spinal curvatures, no 
anklyosis, normal muscle tone, and limited range of motion, which 
was recorded as follows: flexion to 60 degrees, extension to 20 
degrees, left and right lateral flexion, extension, and rotation 
to 30 degrees. With repetitive motion, additional limitation was 
found, with flexion to 50 degrees, extension to 10 degrees, and 
left and right lateral flexion, extension, and rotation to 20 
degrees. A diagnostic scan with no significant findings was 
conducted. Mild effects on all daily activities were noted, with 
moderate effects on sports activities. See DeLuca, 8 Vet. App. at 
202. 

In deciding the level of current disability, the Board must 
determine the value of all evidence submitted, including lay and 
medical evidence. Buchanan, 451 F.3d at 1331. The evaluation of 
evidence generally involves a 3-step inquiry. First, the Board 
must determine whether the evidence comes from a "competent" 
source. The Board must then determine if the evidence is 
credible, or worthy of belief. Barr, 21 Vet. App. at 303. The 
third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159.  
Pertinent to a claim for an increased rating, lay testimony is 
competent when it  describes symptoms, which supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372. 
After determining the competency and credibility of evidence, the 
Board must then weigh its probative value. In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza, 7 Vet. App. at 498. 

The Board finds that the Veteran is both competent and credible 
to assert that his pain worsened in June 2004. In response to 
this assertion, the RO in December 2005 evaluated the medical 
evidence of record at that time and increased the Veteran's 
disability rating from 10 to 20 percent, effective in June 2004. 
Since the December 2005 rating decision, the Veteran has 
continued to assert that his pain has worsened. The Board finds 
the Veteran both competent and credible in making this 
contention. However, the medical evidence of record does not show 
a significant change in compensable features of the Veteran's 
back disability since the RO awarded the 20-percent disability 
rating in December 2005. For this reason, the Board finds that a 
staged disability rating is not appropriate. See Hart, 21 Vet. 
App. at 505. Further, the medical evidence of record does not 
indicate that the Veteran's current level of disability warrants 
a higher evaluation. The Board finds this medical evidence to be 
of significant probative value because the Veteran, as a 
layperson, is not competent to make medical findings regarding 
ranges of motion or accompanying neurological symptoms. See 
Jandreau, 492 F.3d at 1372.

The evidence shows no anklyosis of any part of the spine or 
limitation of motion of the cervical spine. See General Rating 
Formula. Additionally, even with accounting for repetitive 
motion, forward flexion was recorded no lower than 50 degrees, 
which is not equivalent to the 30 degrees required for a 40-
percent rating based on limitation of motion of the thoracolumbar 
spine. See id. No intervertebral disc syndrome or incapacitating 
episodes based on such were found. The Veteran's only reported 
accompanying neurological symptoms of numbness and tingling are 
not compensable disabilities except as measured by their effects 
on limitation of motion. See 38 C.F.R. § 4.1. 

Medical examiners noted mild to moderate effects on the Veteran's 
daily activities of living due to his back disability. See 
38 C.F.R. § 4.10. These effects are accounted for by the 
applicable rating criteria. See 38 C.F.R. § 4.1. 

The Board notes that the regulations provide that in exceptional 
cases where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability may be approved, provided the case presents 
such an exceptional or unusual disability picture with related 
factors such as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1) (2010).

In this case, the Board finds no extraschedular rating is 
warranted. The Veteran has not reported any periods of 
hospitalization due to his back disability, and the record 
indicates he is currently working in a boiler room. These factors 
do not render impractical the application of the regular 
scheduler standards, which consider the impact of disability on 
civilian occupations in providing an accurate disability rating. 
See 38 C.F.R. § 4.1.

Similarly, the Board does not find that entitlement to a total 
disability rating based on individual unemployability (TDIU) is 
raised by the record. See 38 C.F.R. § 4.16 (2010). While the 
Veteran did submit a statement in January 2006 indicating that he 
previously lost a job due, in part, to his back condition, the 
record reflects that he is currently employed. (See May 2010 
audiology compensation and pension examination: "[The Veteran] 
currently works as a boiler technician . . . He worked from [4 
a.m. to 11:30 a.m.] this morning.").

Under the applicable law, the preponderance of the evidence is 
against a finding that the Veteran is entitled to a disability 
rating in excess of 20 percent for a back disability; 
accordingly, the claim is denied. See Alemany, 9 Vet. App. at 
519.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to a disability rating in excess of 20 percent for a 
back disability is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


